Order entered January 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00030-CV

                    IN RE TOYOTA MOTOR SALES, U.S.A., INC. AND
                       TOYOTA MOTOR CORPORATION, Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-15296

                                            ORDER
                          Before Justices Brown, Schenck, and Reichek

       Before the Court is relators’ motion for leave to submit documents for in camera

inspection. In this original proceeding, relators complain of the trial court’s post-judgment order

denying in part relators’ motion for protective orders. Relators maintain that the following

documents include relators’ proprietary and confidential information, trade secrets, or

information subject to the attorney-client privilege and the attorney work product privilege:


              March 22, 2018 deposition transcript of Toyota Sales (via corporate
               representative Lance Lewis);
              March 23, 2018 deposition transcript of Toyota Motor (via corporate
               representative Motoki Shibata);
              April 25, 2018 deposition transcript of Toyota Motor Engineering &
               Manufacturing, North America, Inc. (via corporate representative Adam
               Karibian);
              May 9, 2018 deposition transcript of Toyota Motor North America, Inc. via
               corporate representative Kevin Ro);
              September 1, 2005 internal TMS Legal Department memorandum from Mr.
               Dimitrios Biller, Toyota Motor Sales Managing Legal Counsel, to Eric
               Taira, Assistant General Counsel of Toyota Motor Sales; and
              November 2, 2006 emails between Biller and employees of the Toyota
               Motor Sales and Toyota Motor Corporation Legal Departments and
               between Biller and Kei Kimata, an employee of the Toyota Motor
               Corporation Legal Department.
       The central issue in this proceeding is whether the trial court abused its discretion by

refusing to enforce a protective order as to the above documents. In order to decide that issue,

this Court must review the documents at issue. Accordingly, we GRANT relators’ motion for

leave to submit documents for in camera inspection. See TEX. R. APP. P. 52.10 (the appellate

court to “grant any just relief pending the court’s action on the petition” in an original

proceeding). We DIRECT the Clerk of this Court to file under seal in paper form the documents

tendered to the Court for in camera inspection. TEX. R. APP. P. 9.2(c)(3) (“Documents filed

under seal, subject to a motion to seal, or to which access is otherwise restricted by law or court

order must not be electronically filed.”). These documents shall remain under seal until further

order of this Court.


                                                     /s/    ADA BROWN
                                                            JUSTICE